Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/354,938 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim recites substantially the same structure while only broadening the scope of the ‘938 claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, that “a first electric total heating power... by means of... all... PTC heating elements... in the first duct zone [4a], differs from a second electric total heating power... [of] all... PTC heating elements 
Figure 1 shows the same number of evidently identical heating elements [6] in the first and second duct zones, sixteen specifically.
[[Moreover, although the “first section portion” 7a and “second section portion” 7b of each “heating section” 5 contain different numbers of PTC “heating elements” 6, this evidently does not produce heating power levels in the “first duct zone” 4a which differ from power levels in the “second duct zone” 4b, as recited in claim 9, because the total number of heating elements in each duct zone is the same in Figure 1.  Even if individual “spaces” 9 between adjacent “heating sections” 5 were treated as independent “duct zones,” which lacks any written description, only the heating power in uppermost “spaces” 9 and lowermost “spaces” 9 (Fig. 1) would differ from adjacent “spaces”/”zones”, because all other spaces are heated by the same number of “heating elements” 6 (i.e., four).]]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at lines 9-12, identifies “a plurality of heating sections [see Fig. 1, el’ts 5], which extend along a longitudinal direction and perpendicular to the direction of extension [E] in the air duct [3], having... PTC heating elements [6], and... arranged adjacent to one another along a stack direction, wherein each heating section [5] is divided ... into a first section portion [7a]. ... in the first duct zone [4a], and... a second section portion [7b], ... in the second duct zone [4b].” This is indefinite firstly because heating sections 5 have no specified shape, with respect to which they might be unambiguously said to “extend” in a direction. Heating sections 5 appear to be planar, elongate and rectangular, and perpendicular only to direction “QR” (also the “stack direction”) in the figure. The statement that they extend perpendicular to “the direction of extension” E is true only if “the direction of extension” E is perpendicular to the plane of a “heating section” 5. As depicted in the figure, “the direction of extension” E appears to be parallel to the plane of a “heating section” 5. Claim 15 makes the same error.
Moreover, that “each heating section [5] is divided into first and second portions, so as to provide heating respectively to “the first duct zone” (4a) and “the second duct 
Claim 1, at line 17, recites “heating element heating elements,” the first half of which is evidently gratuitous. The same error occurs in claim 15, at lines 12-13, and claim 18, line 2.
Claims 2, 3, 5, 6, 19 and 20 each recite “the first type” and “the second type,” which lack antecedent bases.
Claim 8 states that “the heating sections [5] comprising PTC heating elements [6] are arranged in a plane perpendicular to the direction of extension [Fig. 1, “ER”, Exr’s emphasis].” If this were so, then the evidently flat heating sections, with the PTC heaters they comprise, would all lie in a single plane parallel to the duct’s cross-sectional plane depicted in the Figure. However, given that the Figure depicts the cross-sectional view of the heating sections, and each adjacent pair of “heating sections” 5 forms “spaces” 9 through which air flows in the direction indicated by “L” (or “ER” - perpendicular to the duct’s cross-sectional plane), the PTC heating elements evidently lie in the plurality of planes identified with the plurality of “heating sections” 5, which are parallel to the “direction of extension” ER. Hence the claim language is evidently mistaken.
Claim 6, at lines 3 and 4, recites “in at least one heating section,” “in at least two heating sections,” and “in all heating sections,” which is indefinite by reason of its equivocation. Claim 7 is similarly indefinite.
axis of symmetry [see Fig. 1, el’t T], which halves the duct section of the air duct [3] into two duct halves” is indefinite because an “axis of symmetry” is a line, which cannot properly be said to “halve” a three-dimensional structure. “An axis of symmetry” implicates rotational symmetry about axis T, which evidently is not the case here. Applicant seems to contemplate symmetry about a plane which both contains line “T” and is parallel to the air flow direction indicated by “L” (or “direction of extension ER”). 
In claim 11, to clearly specify that “the heating sections [5] extend along a joint longitudinal direction [Fig. 1, “LR”] and are arranged at a distance from one another with regard to a transverse direction [“QR”] running at right angles to the longitudinal direction [“LR”]” (Exr’s emphasis), requires that heating sections 5 have an express geometrical structure. An ‘elongate rectangular plate,’ or its equivalent, appears to identify such a structure (again, the Figure depicts the cross-sectional view of each heating section).
Each of claims 15 and 17 recite “at least one of the plurality of heating sections includes two first section portions that are adjacent in the stack direction” (Exr’s emphasis). Because one “heating section” can have just one “first heating portion,” this recites an embodiment that is not feasible, rendering Applicant’s intention unclear.
Claim Rejections - 35 USC § 103
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2004/0169027 to Bohlender in view of DE 199 33 013 A1 to Jirmann et al (Jirmann).
Referring to Figures 3-5 and ¶¶ [0011] & [0038]-[0040], as recited in claims 1 15, and 17, Bohlender discloses an air duct system (¶ [0038]) which conveys the 
Claims 1, 2, 15, 18 and 19 differ from Bohlender only in calling for “a different number of PTC heating elements in the two adjacent first section portions” (a “first type, which has a first number of PTC... el’ts” and “a second type, which has a second number of PTC... el’ts which differs from the first number”), and “a different number of PTC heating elements in the two adjacent second section portions” (a “first type, which has a first number of PTC... el’ts” and “a second type, which has a second number of PTC... el’ts which differs from the first number”).
Jirmann discloses, at Figs. 5 and  ¶¶ [0004], [0024] & [0025], “heating sections” “adjacent in the stack direction” which have “a different number of PTC heating efficiently heat four independently controlled heating zones.
Claims 3 and 20 differ from Bohlender in calling for “first section portions of the first type and first section portions of the second type [to] alternate along the stack direction; and second section portions of the first type and second section portions of the second type [to] alternate along the stack direction. 
Jirmann discloses, in Fig. 5 and ¶ [0025] of the translation, first section portions of a first type alternating with first section portions of a second type along the stack direction (e.g., in zone A); and second section portions of a first type alternating with second section portions of a second type along the stack direction (in zone B). The rationale for combining this and subsequent features of Jirmann with Bohlender will follow below.
	As recited in claim 4, while Bohlender already discloses the total number of PCT heating elements in first section portions (Fig. 5, zone A) to be equal to the total number of PCT heating elements in second section portions (Fig. 5, zone B), the question of whether or not the Bohlender air heater, as modified in view of Jirmann, would likewise have an equal total number of heating elements in the first and second section portions, is answered in the affirmative by Figure 5 of Jirmann.
	Claims 6 and 7 differ from Bohlender in calling for the “number of... PCT heating elements provided in... one heating section... in the first section portion thereof of the first or second type,” to differ from the number of PCT heating elements in the “second and “no... PCT heating element is... in at least one heating section... in the first or... second section portion.”
	Jirmann discloses, in Fig. 2 and ¶ [0004] the number of PCT heating elements in one heating section, in the first section portion thereof of the first or second type, to differ from the number of PCT heating elements in the second section portion thereof of the first or second type. In this case no PCT heating element is in the heating section in the second section portion (the “second type,” the right half of a heating section extending through Zone A, where it is of the “first type”).
As recited in claim 8, the entire array of “PTC heating elements [6]”, as shown by Bohlender, might be identified with “a plane perpendicular to the direction of extension [ER in Fig. 5].” See, however, the 35 USC 112(b) rejection of claim 8 above.
As in claims 9 and 10, the zones of Bohlender have equal cross sectional areas (Fig. 5, ¶ [0049]), and the halves of Bohlender are symmetric (Fig. 5).
As in claim 11, the heating sections of Bohlender extend together along the duct’s cross-sectional plane, and are spaced “so that air can pass through... adjacent heating section” (Figs. 3-5).
As in claim 12, the PTC heating elements 30, 31 of Bohlender are the same size (Fig. 4).
As in claim 13, when the heater assembly of Bohlender is activated, horizontally adjacent zones operate at different power levels (¶¶ [0038]-[0039]).
Claim 14 differs from Bohlender in calling for solid state means to switch heater section power on and off. While Jirmann does not mention such switching means, the Examiner takes note that this does not patentably distinguish claims from the prior art. Solid state switching means would have been obvious because they are used in myriad 
As in claim 16, Bohlender discloses first and second section portions supplying heated air to first and second vehicle sitting zones for a driver and passenger (¶ [0050]).
As in claim 18, the heating sections of Bohlender extend together along the plane of the assembly, and are spaced “so that air can pass through... adjacent heating sections” (Figs. 3-5).
	Both Bohlender and Jirmann are directed to vehicle duct air heaters. Because the various air heater arrangements of Jirmann optimize the number of heating elements for various types and numbers of zones, it would have been obvious to adapt the heater configurations of Jirmann to the air heater of Bohlender.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/27/21